

117 HRES 102 IH: Expressing the sense of the House of Representatives regarding the 6888th Central Postal Directory Battalion and celebrating Black History Month.
U.S. House of Representatives
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 102IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2021Mr. Brown (for himself and Ms. Moore of Wisconsin) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONExpressing the sense of the House of Representatives regarding the 6888th Central Postal Directory Battalion and celebrating Black History Month.Whereas, since 1976, the United States has celebrated Black History Month each February to seize the opportunity to honor the accomplishments of African Americans in every area of endeavor throughout the history of the United States;Whereas the people of the United States honor the 6888th Central Postal Directory Battalion (referred to in this preamble as the 6888th), which was the first and only African-American unit in the Women’s Army Corps to deploy overseas during World War II;Whereas the 6888th consisted of 855 Black women, both enlisted and officers, who served honorably in Europe during World War II from February 1945 to February 1946;Whereas First Lady Eleanor Roosevelt encouraged the military to provide meaningful positions for Black women to serve in the war overseas;Whereas during World War II there was a significant shortage of postal workers across the European Theater;Whereas the 6888th was a self-sufficient unit consisting mainly of postal clerks, but also cooks, mechanics, and other support positions;Whereas the 6888th trained at Fort Oglethrope, Georgia, and deployed overseas to Birmingham, England, in February 1945;Whereas once the 6888th arrived in Birmingham, they were met with rooms full of mail stacked from floor to ceiling, dating as far back as 2 years;Whereas much of the mail was difficult to sort, often only addressed to first names or nicknames;Whereas the 6888th devised a system to handle the backlog and worked in 3 shifts around-the-clock, sorting millions of pieces of mail; Whereas the project was estimated to take 6 months to complete, but the battalion finished the task in an impressive 3 months in May 1945;Whereas the 6888th went on to Rouen and Paris, France, to address other backlogs of mail as old as 3 years, again with remarkable speed, accuracy, and professionalism;Whereas members of the 6888th were awarded the Meritorious Unit Commendation, the European-African-Middle Eastern Campaign Medal, the Good Conduct Medal, and the World War II Victory Medal during their service; andWhereas Black History Month provides all individuals in the United States an opportunity to celebrate the contributions of African Americans, including the remarkable service of the 6888th: Now, therefore, be itThat the House of Representatives—(1)during Black History Month encourages all individuals in the United States to celebrate the history of the United States and the important accomplishments and contributions of African Americans; and(2)appreciates the contributions of and sacrifices made by the soldiers of the Women's Army Corps assigned to the 6888th Central Postal Directory Battalion during World War II, who served honorably and are members of the Greatest Generation.